The opinion of the Court was delivered l>y
Fenner, J.
The court below did not err iu admitting in evidence on behalf of the State, the appearance bond given by defendant and the judgment of forfeiture thereof for non-appearance. Such evidence falls in the same category with evidence of concealment, flight, etc., as a circumstance open to explanation by the defendant and to he weighed by the jury.
Nor did the court err iu refusing to charge that the possession of the animal alleged to have been stolen, open and undisguised, in the day time, on the streets of Baton Rouge, “ was incompatible with the guilt of the accused.” It was a circumstance proper for the jury to consider, but evidently not incompatible with guilt.
No other errors are assigned.
Judgment affirmed.